


Exhibit 10.21

 

DISTRIBUTION SERVICES AGREEMENT

(Wholesale Distribution)

 

This DISTRIBUTION SERVICES AGREEMENT (“Agreement”), dated as of November 19,
2009 (the “Effective Date”), is entered into by and between DYAX CORP., a
Delaware corporation with offices located at 300 Technology Square, Cambridge,
Massachusetts 02139 (“Dyax”), and ASD SPECIALTY HEALTHCARE INC., a California
corporation with its primary offices located at 3101 Gaylord Parkway, Frisco,
Texas 75034 (“ASD”).

 

WHEREAS, Dyax has developed the Product (as defined below);

 

WHEREAS, in the United States, Dyax intends to secure the regulatory approvals
required in order to promote, market and sell the Product in the United States
as a treatment for patients suffering acute attacks associated with the disease
known as hereditary angioedema (“HAE”);

 

WHEREAS, ASD is a distributor of therapeutic products and vaccines to health
system pharmacies and alternate-site practitioners throughout the United States;
and

 

WHEREAS, Dyax wishes to engage ASD to distribute the Product to Wholesale
Customers (as defined below) throughout the United States, and ASD wishes to
accept such engagement, all upon the terms and subject to the conditions set
forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

1.1                                 “Affiliate” shall mean any individual,
corporation, partnership, association, or business that directly or indirectly
through intermediaries, controls, is controlled by or is under common control
with, a party. An ownership, voting or similar interest (including any right or
option to obtain such an interest) representing more than 50% of the total
interests then outstanding of the pertinent entity shall constitute “control”
for the purposes of this definition.

 

1.2                                 “Applicable Laws” shall mean all applicable
laws, rules, regulations in the Territory, including guidelines and guidances
promulgated by governmental entities.

 

1.3                                 “Consenting Facility” shall mean each health
care facility designated by Dyax that [*****].

 

1.4                                 “FDA” shall mean the United States Food and
Drug Administration or any successor agency thereto.

 

1.5                                 “Field” shall mean all uses in the
therapeutic treatment of HAE.

 

1.6                                 “Patient” shall mean any person diagnosed
with HAE.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL DOCUMENT

EXECUTION COPY

 

1.7                                 “Product” shall mean Dyax’s proprietary
plasma kallikrein inhibitor, known as internally as DX-88 and generically as
ecallantide, as more formally described on Exhibit A.

 

1.8                                 “REMS Program” shall mean the Risk
Evaluation and Mitigation Program required to be implemented under Section 505-1
of the Federal Food, Drug and Cosmetic Act in connection with the regulatory
approval of the Product by the FDA.

 

1.9                                 “SOPs” shall have the meaning set forth in
Section 8.3.

 

1.10                           “Term” shall have the meaning set forth in
Section 13.1.

 

1.11                           “Territory” shall mean the 50 states of the
United States of America, the District of Columbia and Puerto Rico.

 

1.12                           “Wholesale Customers” shall mean hospital,
institutional and other pharmacies that purchase Product for their own account
for later resale to Patients.  For the purpose of this Agreement, “Wholesale
Customer” shall also include physicians who purchase Product on a “buy and bill”
basis.  For the avoidance of doubt, (a) all Wholesale Customers must be enrolled
in the REMS Program at the time of sale or distribution of Product thereto by
ASD and (b) Wholesale Customer shall not include specialty pharmacies,
distributors, or other wholesalers.

 

2.                                      Engagement of ASD.

 

2.1                                 Engagement.  Upon the terms and conditions
set forth herein, Dyax hereby engages ASD, on an exclusive basis during the Term
(subject to Section 13.4), to offer for sale, sell and distribute Product to
Wholesale Customers in the Field in the Territory.  ASD hereby accepts such
engagement and shall offer for sale, sell and distribute Product to Wholesale
Customers in the Territory in a professional and responsible manner and in
accordance with the terms of this Agreement and all Applicable Laws.

 

2.2                                 Authorized Distributor.  In connection with
ASD’s engagement under Section 2.1 above, and solely for the limited purpose of
compliance with the pedigree requirements of the Prescription Drug Marketing Act
and any similar state laws, Dyax hereby designates ASD as an Authorized
Distributor of Record (“ADR”) of the Product during the Term.

 

2.3                                 Exclusivity; Agreement Not to Disadvantage
Products.  The parties acknowledge and agree that as a result of the exclusive
nature of the ASD engagement, subject to Section 13.4, during the Term:

 

(a)                                  Dyax shall not engage any party other than
ASD or its Affiliates to distribute Product to Wholesale Customers for the Field
in the Territory; and

 

(b)                                 ASD shall not promote any Competing Product
in a way that Disadvantages the Product. For the purpose of the foregoing
sentence, “Disadvantage” shall mean any activities that (X) are intended to
encourage, or could reasonably be foreseen to encourage, the utilization of a
Competing Product, such as advertising the Product in a manner that suggests
that a Competitive Product is superior to the Product in terms of acquisition

 

2

--------------------------------------------------------------------------------


 

price, reimbursement rates, or efficacy, or (Y) otherwise operate to the
disadvantage of the Product.  For purposes of clarification, announcing a
Competing Product on ASD’s web site, listing product changes for a Competing
Product (such as indication additions or packaging changes) on ASD’s web site,
and providing answers for ASD customers who contact ASD regarding a Competing
Product (including responding to questions including (i) what products ASD
stocks for a particular disease state, (ii) what are the prices of such
products, (iii)  what are the indications for such products, and (iv) what are
the differences among storage requirements, physical state and administration of
the products) are normal promotional activities of a distributor that shall not
be considered to Disadvantage the Product.

 

2.4                                 Reserved Rights. Except as expressly
provided in this Agreement, no right, title or interest in or to Product or any
patent, trade secret, trademark or any other intellectual property right of Dyax
or its Affiliates is granted, whether express or implied, by Dyax to ASD.  In
furtherance of the foregoing and not in limitation thereof, nothing herein shall
in any way limit Dyax’s ability to (i) offer for sale, sell or distribute
Product to Wholesale Customers outside of the Territory, (ii) offer for sale,
sell or distribute Product to Wholesale Customers in the Territory for uses
outside of the Field or (iii) offer for sale, sell or distribute Product to any
person or entity other than a Wholesale Customer, including specialty
pharmacies, either directly or through a third party, anywhere in the world.
Except as expressly provided in this Agreement, no right, title or interest in
or to any patent, trade secret, trademark or any other intellectual property
right of ASD or its Affiliates is granted, whether express or implied, by ASD to
Dyax.  By way of clarification, all proprietary systems, databases and web-based
applications, and any standard operating procedures, work rules, programming,
software, routines, analytic tools, embedded logic or table structures
associated therewith, that have been developed, maintained, utilized and
improved by ASD (or its Affiliates) in connection with this Agreement are and
will remain the property of ASD (or its Affiliates).

 

2.5                                 Service Level Commitments.  The parties to
this Agreement desire to define a mutually beneficial relationship between Dyax
and ASD in order to achieve Dyax’s goals of high patient level product
availability, high levels of consumer and pharmacy confidence in the integrity
and quality of the Product, and achievement of a collaborative, transparent, and
cost-effective distribution system.  In order to achieve the stated goals, ASD
agrees to offer for sale, sell and distribute the Product hereunder in
accordance with the key performance indicators / service level commitments
attached hereto as Exhibit B and incorporated herein by this reference.

 

3.                                      Purchase and Sale of Product.

 

3.1                                 Purchase of Product.  ASD shall (i) purchase
Product only from Dyax and no other supplier, (ii) distribute Product that it
has purchased from Dyax, and (iii) offer for sale, sell and distribute Product
only to Wholesale Customers for the Field in the Territory.   ASD shall fill
orders for Product only with Product and shall not substitute other products.

 

3

--------------------------------------------------------------------------------


 

3.2                                 Purchase Price; Payment Terms.

 

(a)                                  The price payable by ASD to Dyax for all
Product purchased by ASD hereunder (the “Purchase Price”) shall be [*****].

 

(b)                                 Dyax promptly shall invoice ASD for the
Purchase Price for all Product purchased hereunder.  All Dyax invoices for
Product shall be due and payable by ASD within [*****] after receipt by ASD
provided, however, [*****].  On all undisputed balances exceeding [*****] from
invoice receipt, ASD shall pay interest equal to the lesser of (i) [*****] per
month and (ii) the maximum allowed by law.

 

3.3                                 Product Pricing.

 

(a)                                  With the exception of sales to certain
government Wholesale Customers, ASD shall have sole discretion to establish the
prices and terms on which ASD sells Product to Wholesale Customers, provided
however, that ASD shall not charge Wholesale Customers more than [*****],
excluding reasonable upcharges associated with the consignment of Product with
such Wholesale Customer and charges for payment by credit card, shipping, sales
tax and other transaction based taxes.

 

(b)                                 Sales to Government Wholesale Customers. 
ASD shall make Product available for purchase by 340B covered entities and
government entities entitled to purchase off the Federal Supply Schedule (“FSS”)
at prices below WAC.  Dyax shall communicate these discounted prices to ASD
quarterly, and shall accept chargeback requests from ASD in accordance with the
procedures set forth in Exhibit C.  ASD shall use commercially reasonable
efforts to ensure that Wholesale Customers claiming the right to purchase at
340B or FSS prices are eligible to do so prior to making the discounted sale. 
If periods of shortage occur, ASD shall not disproportionately disadvantage
either 340B covered entities nor government organizations entitled to purchase
off the FSS in order management.

 

3.4                                 Chargeback and Deduction Policies.  ASD
shall abide by Dyax’s policies regarding chargebacks (“Chargeback and Deduction
Policies”) attached hereto as Exhibit C and incorporated by reference herein. 
Such policies may be altered from time to time by Dyax upon written notice to
ASD, provided that if any such change is not acceptable, ASD may terminate this
Agreement on [*****] written notice to Dyax.

 

3.5                                 Compliance with Safe Harbor.  To the extent
the safe harbors under 42 C.F.R. § 1001.952 are applicable to payments made
under this Agreement, the parties agree to comply with the safe harbors with
regard to such payments.

 

4.                                      Delivery of Product to ASD.

 

4.1                                 Product Orders.  ASD shall submit all
Product orders electronically in the industry standard format in accordance with
such procedures as may be mutually agreed upon by the parties.  Unless

 

4

--------------------------------------------------------------------------------


 

otherwise agreed between the parties, all Product orders shall be submitted in
quantities of 20 units (or multiples of 20 units).

 

4.2                                 Delivery Times.  Dyax shall make
commercially reasonable efforts to ship all ASD orders completely and to have
Product from such orders shipped to ASD within a mutually agreeable schedule of
up to five (5) business days of order placement.  ASD acknowledges and agrees
that Dyax may not be able to fill all orders completely or within a specified
time due to shortages or other causes and such inability shall not constitute a
breach of this Agreement.

 

4.3                                 Product Dating.  Dyax shall ship Product to
ASD with at least [*****] shelf life remaining, unless otherwise agreed in
writing by ASD.  [*****]

 

4.4                                 Product Delivery; Risk of Loss.  Dyax shall
deliver all Product Free On Board to ASD’s facility in the Territory designated
in the applicable order.  For purposes of this Section, the term “Free On Board”
means that Dyax shall bear (i) all costs associated with shipping Product to the
ASD designated facility, and (ii) all risk of loss for Product until its
delivery to the designated ASD facility.  Title to, and risk of loss of, all
Product shall pass to ASD on delivery.

 

4.5                                 Inspection of Product.  ASD shall examine
the Product upon delivery at ASD’s designated facility and shall notify Dyax in
writing within one (1) business day of any problems relating to the quantity of
Product delivered or any defect in any of the Product that is reasonably
discoverable upon visual inspection of the Product without unpacking of pallets.

 

4.6                                 No Alteration.  ASD shall not alter the
Product in any way, including the packaging thereof, without Dyax’s written
consent (except to remove the Product from the shipping containers) and shall
not alter the Product labeling.

 

4.7                                 Storage Conditions.  ASD will maintain
Product stored at, and shipped from, its facilities under (i) the Product
storage, shipment and handling requirements set forth in the FDA approved
labeling and (ii) any additional requirements mutually agreed upon between ASD
and Dyax.  ASD shall notify Dyax within one (1) business day of any known
deviation from such requirements so that Dyax can determine whether any further
action must be taken with respect to such Product.  Failure of ASD to notify
Dyax promptly of such known deviation shall constitute a breach of this
Agreement by ASD.

 

5.                                      Product Inventories.

 

5.1                                 Inventory Levels.   During the Term, unless
otherwise agreed to by Dyax in writing and subject to Section 5.2, ASD shall
maintain at all times a Warehouse Inventory of Product in an amount equal to not
less than [*****] nor more than [*****] of ASD’s Expected Sales (as defined
herein) to Wholesale Customers.  [*****]

 

5.2                                 Supply Shortages.  ASD shall have no
obligation to maintain the minimum inventory levels described in Section 5.1 if
Product is unavailable from Dyax.

 

5

--------------------------------------------------------------------------------


 

5.3                                 Consignment Arrangements.  Subject to the
additional terms set forth in Exhibit D, ASD shall install Product in each
Consenting Facility designated by Dyax that has an existing Cubixx® refrigerated
cabinet.  Furthermore, upon payment by Dyax of the applicable fee specified in
Exhibit D, ASD shall install in each Consenting Facility designated by Dyax a
Cubixx refrigerated cabinet (a “Dyax Consignment Unit”).  As between Dyax and
ASD, ASD shall be solely responsible for the maintenance of all Cubixx
refrigerated cabinets and Dyax Consignment Units.  ASD shall use commercially
reasonable efforts to ensure that no product other than Product is kept or
stored in any Dyax Consignment Unit.  Furthermore, ASD shall use commercially
reasonable efforts to ensure that each Consignment Unit and Cubixx refrigerated
cabinet is stocked at all times with reasonably sufficient amounts of Product to
satisfy demand for product in the applicable Consenting Facility.  ASD shall
reasonably assist Dyax to obtain the consent of each health care facility
designated by Dyax to the installation of a Dyax Consignment Unit or Cubixx
refrigerated cabinet.

 

6.                                      Product Returns.

 

Dyax (or its third party logistics provider acting on behalf of Dyax) shall
accept and process returns of Product purchased by ASD hereunder in accordance
with Dyax’s Product Returns Policy, as it may be amended from time to time by
Dyax.  A copy of the Product Returns Policy in effect as of the Effective Date
is attached to this Agreement as Exhibit E.

 

7.                                      Suspension, Recalls and Government
Notices.

 

7.1                                 Suspension.  Upon written notification by
Dyax to suspend distribution of Product, ASD immediately shall suspend its
distribution of Product.  If the suspension continues for more than [*****],
Dyax will repurchase the Product in saleable condition held in inventory by ASD
at the price paid for such Product by ASD.  All repurchased Product shall be
returned to Dyax at Dyax’s expense.

 

7.2                                 Recalls.

 

(a)                                  Recalls Procedures.  Dyax shall promptly
notify ASD of any recalls or market withdrawals initiated by Dyax or required by
the FDA or any other governmental agency.  ASD shall notify Dyax immediately of
any event or circumstance that ASD reasonably believes may necessitate a recall
or market withdrawal.  Upon receipt of notice of a recall or market withdrawal
from Dyax, ASD shall administer such recall or market withdrawal under the
direction of Dyax, including promptly notifying the affected Wholesale Customers
of ASD in accordance with Dyax’s instructions.  Dyax shall provide ASD with a
form letter to be used in connection with notice of any recall or market
withdrawal, and shall, to the extent practicable, provide ASD the opportunity to
review and comment on such letter.  Dyax shall be responsible for the mailing,
shipping, and reasonable administrative expenses incurred by ASD in connection
with the recall or market withdrawal, plus a reasonable service fee as mutually
agreed upon in advance by the parties as well as the cost of replacement Product
for ASD’s Wholesale Customers, except to the extent that such recall or market
withdrawal arises or results from (i) the negligence or intentional misconduct
of ASD or any of its permitted agents or employees or (ii) the breach by ASD of
this Agreement, in which event ASD shall bear and be responsible for such costs
as well as the

 

6

--------------------------------------------------------------------------------


 

reasonable, documented, out-of-pocket expenses of Dyax incurred in connection
with such recall or market withdrawal.

 

(b)                                 Investigations; Cooperation.  ASD shall
fully cooperate with Dyax in investigating any Product failure that resulted in
the need for a recall or market withdrawal and any reasonable, documented,
out-of-pocket cost involved with such investigation shall be reimbursed by Dyax,
except to the extent that such recall or market withdrawal arises or results
from (i) the negligence or intentional misconduct of ASD or any of its permitted
agents or employees or (ii) the breach by ASD of this Agreement, in which event
ASD shall bear and be responsible for such costs as well as the reasonable,
documented, out-of-pocket expenses of Dyax incurred in connection with such
investigation.

 

7.3                                 Government Notices.  Each party shall
provide the other with a copy of any correspondence or notices it receives from
the FDA, or other governmental entity specifically relating to the Product or
activities conducted under this Agreement, no later than one (1) business day
following such receipt.  Each party shall also provide the other with concurrent
copies of any responses to any such correspondence or notices (e.g., a response
to an FDA 483 notice, warning letter, or untitled regulatory letter); provided
that Dyax shall review and approve all such responses by ASD to the extent
related to the Product and to the extent reasonably feasible.  Where reasonably
possible, ASD shall give prior notice to Dyax of any scheduled FDA or other
governmental inspection of ASD’s facilities specifically relating to the
Product, and, if reasonably possible, will afford Dyax the opportunity to be
present at such inspection.

 

8.                                      Additional ASD Obligations and Services.

 

8.1                                 REMS Program.  ASD shall distribute Product
and otherwise conduct all activities under this Agreement in accordance with the
REMS Program and any additional policies Dyax implements and provides in writing
to ASD.

 

8.2                                 Adverse Event Reporting.  In the event that
an adverse experience, as that term is defined at 21 C.F.R. § 600.80 (as such
provision may be amended from time to time), with regard to the Product is
reported to ASD, ASD shall ensure that all applicable safety and other relevant
information relating to the Product that is obtained during the course of any
interaction with patients, healthcare providers, or other individual, is
communicated and maintained in accordance with Applicable Laws.  ASD shall
notify Dyax of any adverse drug experiences with regard to the Product within
three (3) business days after its first receipt; provided however, that any
information relating to a serious adverse experience (SAE), as that term is
defined at 21 C.F.R. § 600.80 (as such provision may be amended from time to
time), shall be provided to Dyax within one (1) business day after its first
receipt.  ASD shall also make all reasonable efforts to assist Dyax with any
follow-up investigation necessary to comply with Applicable Laws with respect
the reporting of adverse drug experiences relating to the Product; provided,
that ASD will not be responsible for reporting of any adverse events to the
FDA.  Dyax and ASD will ensure that appropriate SOPs (as defined in Section 8.3)
regarding adverse experiences are established and/or maintained and regularly
reviewed to ensure compliance in accordance with the terms of this Agreement and
Applicable Laws.  Dyax and ASD will ensure that all staff involved in these
activities is appropriately trained and records of such training are maintained.

 

7

--------------------------------------------------------------------------------


 

8.3                                 Standard Operating Procedures.  ASD shall
conduct all activities under this Agreement in accordance with all Standard
Operating Procedures (“SOPs”) applicable to such activities, as established and
approved in writing by the parties from time to time.    Any material changes to
such SOPs or any new SOPs, to the extent that they specifically relate
exclusively to Dyax or the Product (and not the general processes of ASD or
products of other ASD clients), shall be subject to the prior written consent of
Dyax.  Notwithstanding anything to the contrary contained in this Agreement or
elsewhere, during the Term of this Agreement, Dyax shall be permitted, upon its
reasonable request, to review all SOPs at ASD’s facility.  Except for SOPs that
are specific and exclusive to Dyax Product (“Dyax SOPs”), the SOPs are
confidential and proprietary to ASD and shall not be disclosed by Dyax to any
third party.  The parties acknowledge and agree that the Dyax SOPs are the
property of Dyax and, upon termination or expiration of this Agreement, ASD will
deliver such SOPs to Dyax.  Upon termination of this Agreement, any of ASD’s
internal standard operating procedures (excluding Dyax SOPs) in Dyax’s
possession will be returned to ASD or (at ASD’s election) destroyed by Dyax,
with Dyax providing ASD with a written certification of destruction.

 

8.4                                 No Subcontracting or Subdistribution. All
obligations and services to be performed by ASD under this Agreement shall be
solely performed by ASD and ASD shall not outsource or subcontract any of its
obligations hereunder without Dyax’s prior written consent, except to an
affiliate of ASD.

 

8.5                                 Applicable Laws and Regulations.  ASD shall
conduct all activities under this Agreement in compliance with all Applicable
Laws, including federal and state wholesale and pedigree laws, laws relating to
the promotion of prescription medicines including the prohibition of off-label
promotion, federal and state laws protecting the privacy of patient medical
information (including HIPAA if applicable), federal and state anti-kickback
laws and regulations, laws relating to the disposal of pharmaceutical products
and hazardous wastes, and all applicable professional and industry standards and
good business practices.  If Dyax reasonably determines that ASD has conducted
activities under this Agreement in a manner that could potentially compromise
public health or safety, then Dyax may terminate this Agreement immediately, and
whether or not Dyax terminates this Agreement, may pursue all other legal
remedies available to it.

 

ASD shall provide Dyax a copy of its state and local registrations and provide
copies of new registrations to Dyax prior to expirations. ASD promptly shall
report to Dyax any written notice it receives in connection with an
administrative, civil, criminal or other actions by local, state or federal
authorities against ASD and its employees regarding alleged violations of
Applicable Laws that relate to the services under this Agreement or to the
Product.  ASD shall comply with the guidelines for distributing to
Disproportionate Share Hospitals, as defined in the Veteran’s Health Care Act of
1992 (also known as Public Law 102-585), Section 602.

 

8.6                                 Product Promotion.  ASD will not provide any
information regarding the safety, effectiveness, or use of Product to Wholesale
Customers or other persons or entities except as approved in advance in writing
by Dyax.  ASD may provide information on its own distribution services to its
Wholesale Customers in accordance with ASD standard business practices,
including informing its Wholesale Customers of pricing available for the Product
and other products distributed by ASD.  ASD

 

8

--------------------------------------------------------------------------------


 

warrants that any information it provides to its Wholesale Customers regarding
Product or its services will be truthful and non-misleading and will comply with
all Applicable Laws.

 

8.7                                 Discounts.  To the extent required by
Applicable Laws, including 42 U.S.C. §§ 1320a-7b(b) and in conformance with the
standards set forth in 42 C.F.R. § 1001.952(h) for safe harbor protection, ASD
shall advise and inform each of its Wholesale Customers to fully report, as
required by law or contract, any discounts, rebates, or reductions in prices on
Product and provide the discount information supplied by ASD to the Department
of Health and Human Services or a state agency upon request, consistent with the
requirements of 42 U.S.C. § 1320a-7b(b) and 42 C.F.R. § 1001.952(h).

 

8.8                                 Diversion.  ASD shall notify Dyax in writing
promptly within one (1) business day of learning of information to suggest that
any person or entity is diverting or attempting to divert Product.  For the
purposes of this Section 8.8, “diverting” means the unauthorized sale,
distribution, purchase, receipt, or handling of Product.  Dyax may immediately
terminate this Agreement upon written notice if ASD has purchased Product from
sources other than Dyax.

 

9.                                      Reports and Records.

 

9.1                                 EDI Reports.  ASD shall prepare and deliver
to Dyax the following reports utilizing (i) the reporting and parameters
recognized by the American National Standards Institute (“ANSI”), (ii) the
Electronic Data Interchange (“EDI”) guidelines established by the Healthcare
Distribution Management Association (“HDMA”), and (iii) any required
specifications from Dyax, which may change from time to time with reasonable
notice to ASD:

 

(a)                                  EDI 844.  The HDMA Product Transfer Account
Adjustment (“EDI 844”) shall be submitted to Dyax in accordance with Chargeback
and Deduction Policies listed in Exhibit C;

 

(b)                                 EDI 850.  The HDMA Product Purchase Order
(“EDI 850”) shall be submitted to Dyax in accordance with such procedures as may
be mutually agreed upon by the parties;

 

(c)                                  EDI 852.  Inventory Level and Status Report
(“EDI 852”) shall be submitted to Dyax on a daily basis.  ASD shall provide Dyax
the EDI 852 information in a readable format such as MS Excel;

 

(d)                                 EDI 867.  The HDMA Product Transfer and
Resale Report (“EDI 867”) shall be submitted to Dyax on a weekly basis, by no
later than 11:59 p.m. on Monday for the previous business week.  ASD shall
provide Dyax the EDI 867 information in a readable format such as MS Excel; and

 

(e)                                  Other Data Reports. Additional HDMA reports
submitted and/or received, as applicable, shall include but are not limited to
the following:  Invoices (“EDI 810”), Electronic Funds Transfer (“EDI 820”),
Electronic Chargeback (“EDI 844”), Price Authorizations (“EDI 845”) Chargeback
Reconciliations (“EDI 849”), Purchase Order Acknowledgements (“EDI 855”),

 

9

--------------------------------------------------------------------------------


 

Advance Shipment Notices (“EDI 856”), Return Merchandise Authorizations (“EDI
180”) and the Debit/Adjustment Memo (“EDI 812”).  The foregoing Data Reports
shall be provided to Dyax on a weekly basis.

 

In the event that critical internal support systems and electronic communication
links, including EDI, are not available for three (3) consecutive business days,
the parties will cooperate to promptly implement substitute procedures to
document the information customarily sent by EDI and prevent interruptions to
each other’s business.  ASD shall include sufficient data in the inventory and
sales reports so that Dyax can determine and evaluate the on-hand and on-order
inventory, purchases, returns and chargebacks made by government customers.

 

9.2                                 Activity Reports.  In addition to any
specific reports that ASD may be required to deliver to Dyax under this
Agreement, ASD shall provide to Dyax all information and reports related to its
activities with respect to the Product that are reasonably requested by Dyax;
provided that ASD shall be fully reimbursed by Dyax for any additional expense
incurred in connection with the preparation and delivery of such information
and/or reports.

 

9.3                                 Ownership and Use of Data.  Subject to
Applicable Laws, Dyax shall have the following rights with respect to
information and data relating to Product, the sale of Product to Wholesale
Customers and the use by Product of Patients obtained, maintained, generated or
furnished by ASD to Dyax in connection with performing ASD’s obligations
hereunder, including such data and information contained in the reports
delivered pursuant to Sections 9.1 and 9.2:

 

(a)                                  With respect to all reports provided by ASD
to Dyax under this Agreement (including this Section 9), Dyax shall own and have
the right to use all such reports and all such information shall be deemed to be
Dyax Confidential Information; and

 

(b)                                 ASD shall own all sales and distribution
data generated through its performance of this Agreement and grants Dyax a
non-exclusive, perpetual right to use such data for its internal purposes.

 

(c)                                  With respect to all information and data
not covered by Section 9.3(a) and (b), Dyax shall have a right to use any and
all information and data, for any purpose as permitted by law or, to the extent
such data contain PHI, as permitted by the applicable patient’s written
authorization.

 

9.4                                 Records.  ASD shall keep complete and
accurate books and records pertaining to ASD’s activities under this Agreement. 
Such books and records shall be retained for at least [*****] after the
expiration or termination of this Agreement or for such longer period as may be
required by Applicable Law.

 

9.5                                 Audits.  Dyax, at its expense, from time to
time may perform, or have an independent third party auditor (subject to
execution of a mutually agreeable nondisclosure agreement) perform, audits of
the records maintained pursuant to Section 9.4 and may observe, or have an
independent third party auditor observe, the performance by ASD of its
activities hereunder to verify the status of Product and ensure compliance with
the terms of this Agreement.  Dyax shall provide ASD with at

 

10

--------------------------------------------------------------------------------

 

least ten (10) business days advance notice of such audits or observations, and
shall conduct any audit or observation during normal business hours in a manner
that does not interfere with ICS’s normal business operations. ASD shall make
available relevant records that do not contain information pertaining to ASD’s
other suppliers, customers or products and permit such observations.  Dyax and
ASD shall discuss the results of any such audits or observations and ASD shall
implement all corrective measures reasonably requested by Dyax.  All audits
shall be reasonable in time and scope.

 

10.                               Confidentiality.

 

10.1                           Confidential Information.  All confidential,
non-public documents and other information disclosed to a party by or on behalf
of the other party pursuant to this Agreement, which includes but is not limited
to information concerning prices, fees and proposals, operating and sales data,
quantities purchased by any customer, information about processes (including
SOPs), systems, strategic plans, business plans, financial information, customer
information, information concerning patients or physicians, methods, databases,
technology (including software and all source code), and any other information
or materials prepared or derived from such information (collectively,
“Confidential Information”), shall, subject to Sections 10.2 and 10.3, be held
by the receiving party in strict confidence and not disclosed either directly or
indirectly to any third party (other than affiliates, advisors and consultants
who have a need to know such information and who are subject to obligations of
confidentiality at least as onerous as those set forth herein) and shall only be
used for purposes of fulfilling the receiving party’s obligations, or exercising
its rights, under this Agreement.   Notwithstanding the foregoing, all data and
information owned by Dyax pursuant to Section 9.3 shall be the Confidential
Information of Dyax and not ASD, and regardless of the party that discloses such
Confidential Information hereunder, Dyax shall be deemed the disclosing party,
and ASD shall be deemed the receiving party, with respect to such Confidential
Information.  The terms and conditions of this Agreement and any amendments or
addenda thereto shall be deemed the Confidential Information of each party.

 

10.2                           Exclusions from Confidentiality.  Notwithstanding
anything to the contrary in this Agreement, the receiving party shall have no
liability to the disclosing party for the use or disclosure of any Confidential
Information that the receiving party can establish by written documentation to:

 

(a)                                  have been publicly known prior to
disclosure by the disclosing party of such information to the receiving party;

 

(b)                                 have become publicly known without fault on
the part of the receiving party, subsequent to disclosure to the receiving
party;

 

(c)                                  have been received by the receiving party
at any time from a source, other than the disclosing party, lawfully having
possession of and the right to disclose such information;

 

(d)                                 have been otherwise known by the receiving
party prior to disclosure by the disclosing party to the receiving party of such
information; or

 

11

--------------------------------------------------------------------------------


 

(e)                                  have been independently developed by the
receiving party without use of information disclosed by the Disclosing Party.

 

10.3                           Required Disclosure.  A party receiving
Confidential Information may disclose such Confidential Information if required
to do so by a court (or other governmental agency or stock exchange of competent
jurisdiction), any governmental body or as required under any Applicable Laws;
provided that (i) the party required to disclose such Confidential Information
provides prompt notice of such pending disclosure to the disclosing party so
that the disclosing party can seek a protective order or to prevent such
disclosure, and (ii) the party required to disclose such Confidential
Information shall exercise reasonable efforts to ensure that the information is
accorded confidential treatment by the court or other governmental agency or
stock exchange.

 

10.4                           Survival of Confidentiality Obligations.  The
provisions of this Section 10 shall survive for a period of [*****] following
the expiration or termination of this Agreement.

 

10.5                           Injunctive Relief.  Each party acknowledges that
the failure by the Receiving Party to comply with any of the provisions of this
Section 10 will result in irreparable injury and continuing damage to the
disclosing party for which there will be no adequate remedy at law and that, in
the event of a failure of the receiving party so to comply, the disclosing party
shall be entitled to such preliminary and permanent injunctive relief as may be
necessary to ensure compliance with all the provisions of this Section 10
without having to prove actual damages or to post a bond.

 

11.                               Additional Representations, Warranties and
Covenants.

 

11.1                           Authorization.  Each party represents and
warrants to the other party that it has the legal right and power to enter into
this Agreement, to extend the rights and licenses granted to the other in this
Agreement, and to fully perform its obligations hereunder, and that the
performance of such obligations will not conflict with its charter documents or
any agreements, contracts, or other arrangements to which it is a party.
Furthermore, no approvals, consents, orders or authorizations of or designation,
registration, declaration or filing with any governmental authority (within the
Field in the Territory) is required for either party’s performance of its
obligations under this Agreement, other than any approvals that have been
obtained already or will be obtained in the ordinary course of the performance
of such obligations.

 

11.2                           No Other Agreements.  Each party represents and
warrants to the other that this Agreement is not dependent on, and does not
operate in conjunction with (either explicitly or implicitly), any other
arrangement between Dyax and ASD.

 

11.3                           Dyax Representations and Warranties.  Dyax hereby
represents and warrants to ASD that, at the time of delivery of Product by Dyax
to ASD hereunder: (a) such Product shall not in any material respect be
adulterated, misbranded or otherwise prohibited within the meaning of the
Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et. seq., as amended and
in effect at the time of delivery (the “Act”), or within the meaning of any
applicable state or local law; (b) such Product will be merchandise that may be
introduced and delivered into interstate commerce under the provisions of
Section 301 of the Act or Section 351 of the Public Health Service Act; (c) Dyax
(or as applicable its designated third-party logistics provider) has and will
maintain, in full force and

 

12

--------------------------------------------------------------------------------


 

effect, all licenses and permits required under Applicable Laws for Dyax to sell
and distribute such Product under this Agreement; (d) such Product will be the
subject of a duly approved Biologics License Application and may be legally
transported or sold under Applicable Laws; (e) such Product will have been
approved by each applicable governmental authority for commercial sale and
shipment of such Product within the Territory; and (f) Dyax either (i) owns or
holds the duly approved Biologics License Application, as such term is used in
the Public Health Service Act, Title 21, United States Code, as amended for such
Product, or (ii) is otherwise considered the “manufacturer” of such Product
within the meaning of any applicable federal, state or local law relating to
pedigrees.

 

11.4                           Product Pricing.  ASD represents and warrants
that:

 

(a)                                  it will refrain from doing anything that
would impede Dyax from meeting any reporting obligations with respect to Product
pricing that Dyax may have under Applicable Laws;

 

(b)                                 ASD will properly report the Product sales
price to the customer on the invoices or statements submitted by ASD to Dyax;
and

 

(c)                                  no discount provided or other payment made
pursuant to this Agreement is intended in any way as a discount related to a
drug formulary and has not been negotiated or discussed between the parties in
connection with any drug formulary.

 

To the extent required under Applicable Laws, ASD will report the discounts to
appropriate Federal health care programs, and in any event, will promptly
disclose such discounts if requested by a government agency.

 

11.5                           Federal Programs.  ASD represents, warrants and
covenants to Dyax that (a) neither ASD nor any of its Affiliates that perform
activities under this Agreement has been debarred or is subject to debarment
pursuant to Section 306 of the Act or listed on either Excluded List (as defined
herein), and (b) neither ASD nor any of its Affiliates that perform activities
under this Agreement will knowingly (after reasonable investigation) use in any
capacity, in connection with the services to be performed under this Agreement,
any person who has been debarred pursuant to Section 306 of the Act, or who is
the subject of a conviction described in such section, or listed on either
Excluded List.  ASD shall inform Dyax in writing immediately if it or any person
who is performing services hereunder is debarred or is the subject of a
conviction described in Section 306 of the Act or listed on either Excluded
List, or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of ASD’s knowledge, is threatened,
relating to the debarment or conviction Section 306 of the Act, or listing on
either Excluded List, of ASD or any person performing services hereunder. 
“Excluded Lists” means the Department of Health and Human Service’s List of
Excluded Individuals/Entities and the General Services Administration’s Lists of
Parties Excluded from Federal Procurement and Non-Procurement Programs.

 

11.6                           Prescriber Identifiable Laws.  Dyax warrants that
it will not use or disclose any information provided by ASD in a manner
inconsistent with any Applicable Laws, including any laws relating to the
identity of any prescriber.  ASD warrants that it will not disclose any
information to Dyax in contravention of any Applicable Laws, including any laws
relating to the identity of any prescriber.

 

13

--------------------------------------------------------------------------------


 

11.7                           ASD/Licensure.  ASD represents and warrants that
it now has and shall maintain in full force during the Term all applicable
federal and state wholesaler and other licenses or approvals required under
Applicable Laws and regulations to fulfill its obligations under this Agreement
in each state in the Territory, the District of Columbia and Puerto Rico.  ASD
promptly shall notify Dyax of any denials, revocations or suspension of license
or registrations by any state or federal agency or any other regulatory
authority in the Territory, or any written notice from a governmental body
proposing such a denial, revocation or suspension of a license or registration. 
ASD shall promptly provide Dyax with notice of any material communications with
pharmacy and/or wholesaler licensing boards which relate to potential problems
with facilities, operations, contractors or procedures used by ASD in
distribution of the Product, including notices of inquiries, investigations or
inspections and resulting findings, except that in no event shall ASD be
required to disclose information concerning its other suppliers or customers or
the products of such other suppliers.

 

11.8                           No Other Warranties.  Except as expressly
provided herein and in the Continuing Guaranty, neither party hereto makes any
representations or warranties to the other party, express or implied, either in
fact or by operation of law, by statute or otherwise, and each party
specifically disclaims any express or implied representations and warranties of
merchantability or fitness for a particular purpose.

 

12.                               Liability, Indemnification and Insurance.

 

12.1                           Remedies.

 

(a)                                  Generally.  Rights and remedies under this
Agreement are cumulative and in addition to any other available rights or
remedies under any other agreement, at law or in equity.

 

(b)                                 Equitable Relief.  If either party violates
or threatens to violate any provision of this Agreement, the other party may
suffer irreparable harm and its remedies at law may be inadequate.  Accordingly,
the other party may seek equitable relief.

 

14

--------------------------------------------------------------------------------


 

12.2                           Indemnification.

 

(a)                                  Indemnification by ASD.  ASD shall
indemnify, defend, and hold harmless Dyax and its Affiliates and its and their
respective directors, officers, employees, representatives and agents and their
respective successors, heirs and assigns (the “Dyax Indemnitees”) against any
liability, damage, loss, penalty, fine or expense (including reasonable
attorneys fees and expenses of litigation) (collectively, “Losses”) incurred by
or imposed upon the Dyax Indemnitees or any of them in connection with any
claims, suits, demands, investigations, enforcement actions, or judgments, in
each case initiated by a third party (including any governmental or regulatory
agency) (collectively, “Third Party Claims”) which arise out of: (a) the gross
negligence or willful misconduct of ASD in connection with this Agreement; or
(b) the breach of this Agreement by ASD, in each case except for those Losses
for which Dyax has an obligation to indemnify ASD pursuant to Section 12.2(b),
as to which Losses each party shall indemnify the other to the extent of its
respective liability for such Losses.

 

(b)                                 Indemnification by Dyax.  Dyax shall
indemnify, defend, and hold harmless ASD and its Affiliates and its and their
respective directors, officers, employees, representatives and agents and their
respective successors, heirs and assigns (the “ASD Indemnitees”) against any
Losses incurred by or imposed upon ASD Indemnitees or any of them in connection
with any Third Party Claims which arise out of: (a) the negligence or willful
misconduct of Dyax in connection with this Agreement; (b) the breach of this
Agreement by Dyax, (c) any claims of patent, trademark, copyright or other
infringement related to Products, or (d) the storage, handling, use, non-use,
demonstration, consumption, ingestion, digestion, manufacture, production and
assembly of Products and their transportation to ASD (except to the extent that
such activities are conducted on Dyax’s behalf by an Affiliate of ASD), in each
case except for those Losses for which ASD has an obligation to indemnify Dyax
pursuant to Section 12.2(a), as to which Losses each party shall indemnify the
other to the extent of its respective liability for such Losses.

 

(c)                                  Indemnification Procedure.  A party that
intends to claim indemnification under this Section 12.2 (the “Indemnitee”)
shall:  (i) promptly notify the indemnifying party (the “Indemnitor”) in writing
of any Third Party Claim in respect of which the Indemnitee or any of its
Affiliates or any of their respective directors, officers, employees,
representatives, agents or their respective successors, heirs or assigns intend
to claim such indemnification hereunder; (ii) provide the Indemnitor sole
control of the defense and/or settlement thereof with counsel reasonably
satisfactory to the Indemnitee; provided, however, that the Indemnitee reserves
the right to retain its own counsel to defend itself in, but not control the
defense of, such suit, at its own expense, unless (a) the interests of the
Indemnitee and the Indemnitor in the suit conflict in such a manner and to such
extent as to require, consistent with applicable standards of professional
responsibility, the retention of separate counsel for the Indemnitee, in which
case, the Indemnitor shall pay for one separate counsel chosen by the Indemnitee
or (b) the Indemnitor shall not have employed attorneys reasonably satisfactory
to the Indemnitee to defend any action within a reasonable time after notice of
commencement of such action and (iii) provide the Indemnitor, at the
Indemnitor’s request and expense, with

 

15

--------------------------------------------------------------------------------


 

reasonable assistance and full information with respect thereto.  Neither the
Indemnitor nor the Indemnitee shall be responsible to or bound by any settlement
made by the other without its prior written consent, which shall not be
unreasonably withheld or delayed.  Without limiting the foregoing provisions of
this Section 12.2(c), the Indemnitor shall keep the Indemnitee reasonably
informed of the progress of any claim, suit or action under this Section 12.2
and the Indemnitee shall have the right to participate in any such claim, suit
or proceeding with counsel of its choosing at its own expense, but the
Indemnitor shall have the sole right to control the defense or settlement
thereof in accordance with the terms of this Section 12.2(c).

 

12.3                           Limitation of Liability.

 

(a)                                  Neither party shall be liable to the other
for special, exemplary, consequential, incidental (including lost or anticipated
revenues or profits), indirect or punitive damages arising from the performance
or nonperformance of such party under this Agreement whether such claim is based
on contract, tort (including negligence) or otherwise, even if an authorized
representative of such party is advised of the possibility or likelihood of
same.

 

(b)                                 Notwithstanding the exclusions and
limitations of liability set forth in Section 12.3(a) above, such exclusions and
limitations shall not apply to: (i) either party’s indemnification obligations
pursuant to Section 12.2; or (ii) either party’s breach of the party’s
confidentiality obligations pursuant to Article 10.

 

12.4                           ASD Insurance Obligations.  During the Term, ASD
shall maintain the following minimum levels of insurance:

 

(a)                                  Employer’s liability insurance with a limit
of $[*****] for bodily injury by accident per person, $[*****] for bodily injury
by accident, all persons and $[*****] bodily injury by disease policy limit;

 

(b)                                 Commercial general liability insurance,
including personal injury blanket contractual liability and broad form property
damage, with a $[*****] combined single limit;

 

(c)                                  Umbrella liability insurance in the amount
of $[*****] per occurrence and aggregate; and

 

(d)                                 Property insurance covering the business
property of ASD and others while at any unnamed location in the amount of
$[*****].

 

The insurance required by this Section 12.4 may be made up through a combination
of self-insured retention and traditional insurance.  Throughout the Term, ASD
shall (a) provide prompt written notice to Dyax in the event ASD becomes aware
or is notified that the insurance described in this Section 12.4 will be
materially adversely modified or cancelled in such a manner that ICS is no
longer in compliance with the requirements of Section 12.4, and (b) provide Dyax
with proof of such insurance on or before the date such insurance is renewed for
each year.

 

16

--------------------------------------------------------------------------------


 

12.5                           Dyax Insurance Obligation; Continuing Guaranty. 
During the Term, Dyax will maintain products liability and commercial general
liability insurance having a limit of not less than [*****] per occurrence,
Combined Single Limit (Bodily Injury and Property Damage), pursuant to one or
more insurance policies with reputable insurance carriers having a Best’s Rating
of A VII or otherwise as reasonably approved by ASD.  Dyax will designate ASD
and its Affiliates as an “additional insured” under such insurance policy and
will obtain a broad form vendor’s endorsement for products liability for ASD. 
Within thirty (30) days after the Effective Date, Dyax will provide to ASD a
certificate of insurance indicating that such obligations have been satisfied. 
As a condition precedent to the effectiveness of this Agreement, Dyax will
execute the form of Continuing Guaranty and Indemnification Agreement (the
“Continuing Guaranty”) with AmerisourceBergen Corporation attached hereto as
Exhibit F.

 

13.                               Term and Termination.

 

13.1                           Term. Unless earlier terminated in accordance
with the terms hereof, the term of this Agreement (the “Term”) shall (i)
commence as of the Effective Date and will continue in effect for an initial
period of three (3) years (the “Initial Term”), and (ii) automatically renew for
subsequent periods of [*****] (each, a “Renewal Term”), unless either party
provides written notice to the other at least [*****] prior to the end of the
Initial Term or then-current Renewal Term that it does not wish to renew.  The
parties will work together in good faith to discuss and agree upon any
appropriate fee adjustments at least three months prior to expiration of the
Initial Term.

 

13.2                           Termination.  In addition to any other provision
of this Agreement providing for termination hereof, this Agreement may be
terminated as follows:

 

(a)                                  Termination by Dyax For Convenience.  Dyax
may terminate this Agreement for convenience, without cause, upon [*****] prior
written notice of termination to ASD.

 

(b)                                 Termination For Cause.

 

(i)                                     This Agreement may be terminated by
either party on written termination notice to the other party in the event of
any material breach of this Agreement by the other party (other than a breach by
ASD Section 8.1, which is governed by clause (ii) below), which breach is not
cured within [*****] after delivery of written notice by the non-breaching party
specifying such breach and requiring cure.  Notwithstanding the right to cure
provided by the foregoing sentence, ASD shall have the right to cure only two
(2) material breaches of any particular obligation hereunder, and this Agreement
may be terminated by Dyax immediately on written notice to ASD in the event of
any additional material breach of such obligation by ASD.

 

(ii)                                  This Agreement may be terminated by Dyax
immediately on written notice to ASD in the event of any material breach by ASD
of Section 8.1.

 

(c)                                  Insolvency.  This Agreement may be
terminated by either party immediately upon written notice to the other party in
the event of any of the following events:

 

17

--------------------------------------------------------------------------------


 

(i)                                     the institution by the other party of
insolvency, receivership or bankruptcy proceedings or any other material
proceedings for the settlement of the other party’s debts, or the institution
against the other party of any such proceedings that remain undismissed for
[*****];

 

(ii)                                  the other party’s making an assignment for
the benefit of its creditors; or

 

(iii)                               the other party’s dissolution.

 

(d)                                 Other Agreements.  In the event that any of
(a) the Distribution Services Agreement of even date herewith between Dyax and
US BIOSERVICES CORPORATION, or (b) the Distribution Services Agreement of even
date herewith between Dyax and Integrated Commercialization Solutions, Inc. is
terminated for any reason, then (i) this Agreement may be terminated by Dyax
immediately upon written notice to ASD; and (ii) if not terminated, ICS will
notify Dyax of any applicable adjustment to Fees based upon such termination.

 

(e)                                  Supervening Illegality.

 

(i)                                     This Agreement shall terminate if both: 
(A) as a result of the enactment of any new applicable federal or state law or
regulation, or any change in any existing applicable federal or state law or
regulation or any new interpretation of any applicable federal or state law or
regulation by any legislative body, court or regulatory agency, the performance
by a party of any material obligation under the Agreement would be rendered
illegal or any material provision of the Agreement would be rendered invalid or
unenforceable, and (B) the parties are unable to negotiate a mutually acceptable
amendment to the Agreement pursuant to Section 13.2(e)(iii) below.  If any
immaterial provision of this Agreement is held to be illegal, invalid or
unenforceable for any reason, the Agreement shall be deemed amended to delete
such provision, such amendment to apply only with respect to the operation of
the Agreement in the particular jurisdiction in which such provision is held to
be illegal, invalid or unenforceable, and the remainder of the Agreement shall
remain in full force and effect and enforceable in accordance with its terms.

 

(ii)                                  The parties agree that the party affected
by the new law or regulation or the change in law or regulation or the
interpretation of a law or regulation shall use reasonable efforts to give the
other party at least [*****] prior written notice of the effective date of such
new law, change, or interpretation.

 

(iii)                               The parties agree that, notwithstanding the
foregoing provisions of this Section, either party may, within ten (10) business
days of giving or receiving notice of the new law, change or interpretation,
notify the other party of its wish to renegotiate the applicable terms of the
Agreement (“Renegotiation Notice”), in which event the parties shall negotiate
in good faith, for a period of sixty (60)

 

18

--------------------------------------------------------------------------------


 

days from delivery of the Renegotiation Notice, an amendment to the Agreement
that addresses the portion of the Agreement rendered illegal, invalid or
unenforceable by the new law, change or interpretation while preserving to the
greatest extent possible the original intent of the Agreement.  If the parties
successfully conclude such negotiations prior to the effective date of the new
law, change or interpretation, the Agreement shall not terminate and shall be
amended to reflect the negotiated terms.  If the parties are unable to
successfully conclude such negotiations prior to the effective date of the new
law, change or interpretation and such effective date is within the sixty (60)
day negotiation period, the Agreement shall be deemed amended to delete such
portion rendered illegal, invalid, or unenforceable, such amendment to apply
only with respect to the operation of the Agreement in the particular
jurisdiction in which such portion is held to be illegal, invalid or
unenforceable, and the remainder shall remain in full force and effect and
enforceable in accordance with its terms.  In the event the parties are unable
to successfully conclude such negotiations within the sixty (60) day negotiation
period, the Agreement shall terminate at the end of the sixty (60) day
negotiation period.

 

13.3                           Effect of Termination.  Upon the expiration or
earlier termination of this Agreement:

 

(a)                                  all Confidential Information received
hereunder shall be returned to the disclosing party, or destroyed, at the
disclosing party’s election (provided that the receiving party may retain one
copy to the extent necessary to comply with any contractual or other legal
obligations applicable thereto);

 

(b)                                 all rights granted to ASD with respect to
the Product shall terminate and ASD shall cease in a timely and orderly manner
all activities with respect to the selling and distribution of Product; and

 

(c)                                  unless terminated by ASD pursuant to
Section 13.2(b) above (Material Breach), for a period of [*****] following such
expiration or early termination, ASD and its Affiliates shall provide
commercially reasonable assistance in connection with Dyax’s transition of
Product distribution to Dyax, its Affiliates or any third party selected by
Dyax.  Dyax shall reimburse ASD for its reasonable, documented out-of-pocket
costs and expenses incurred with in connection with providing such transition
services; provided that, in the event of a termination due to ASD’s breach,
neither the existence of this provision nor the fact of Dyax’s agreement to pay
for such transition services shall in any way effect or limit Dyax’s rights or
remedies with respect to such breach.

 

Termination of this Agreement shall not relieve either party of obligations
incurred prior to termination.  The provisions of Sections 9.3, 9.4, 9.5, 13.3,
15.10 and 15.11 and Articles 10, 12 and 14, together with and any other
provisions which by their express terms extend beyond the expiration or
termination of this Agreement, shall survive any termination of this Agreement.

 

13.4                           Termination of Exclusivity.  In the event that
(i) Dyax has the right to terminate this Agreement for any reason (except
pursuant to Section 13.2(a) (Termination for Convenience), Dyax, on

 

19

--------------------------------------------------------------------------------

 

immediate written notice to ASD, may terminate Section 2.3(a), which shall have
no further force or effect from and after the delivery of such notice by Dyax.

 

14.                               Dispute Resolution.

 

14.1                           Resolution by Executives.  Any dispute,
controversy or claim initiated by either party arising out of, or resulting from
the breach or alleged breach by either party of its obligations under this
Agreement (other than bona fide third party actions or proceedings filed or
instituted in an action or proceeding by a third party against a party to this
Agreement), whether before or after termination of this Agreement, shall be in
the first instance referred to the respective chief executive officers of the
parties unless such dispute or claim must be filed to preserve a legal interest
or injunctive relief is required.

 

14.2                           Arbitration.  If chief executive officers (or
their representatives, it being agreed that the chief executive officer of
either party may designate a representative, provided such representative is
empowered with decision making in the dispute)  of the parties fail to resolve
any dispute as provided in Section 14.1 within [*****], then such dispute shall
be finally resolved by binding arbitration as follows:

 


(A)                                  ANY DISPUTE THAT MIGHT ARISE BETWEEN THE
PARTIES RELATING TO OR ARISING FROM THIS AGREEMENT SHALL BE SETTLED BY BINDING
ARBITRATION IN ACCORDANCE WITH THE THEN-PREVAILING COMMERCIAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), EXCEPT WHERE THOSE RULES
CONFLICT WITH THIS PROVISION, IN WHICH CASE THIS PROVISION CONTROLS. ARBITRATION
SHALL BE CONDUCTED BEFORE A SINGLE ARBITRATOR SELECTED FROM THE AAA’S NATIONAL
ROSTER OF ARBITRATORS, EACH OF WHOM SHALL BE A LAWYER WITH AT LEAST 15 YEARS
EXPERIENCE WITH A LAW FIRM OR CORPORATE LAW DEPARTMENT OF OVER 25 LAWYERS OR WHO
WAS A JUDGE OF A COURT OF GENERAL JURISDICTION.  EACH PARTY SHALL HAVE THE RIGHT
TO MEET AND INTERVIEW THE POTENTIAL ARBITRATOR FOR NO MORE THAN ONE HOUR EACH
PRIOR TO THE SELECTION OF AN ARBITRATOR.  THE ARBITRATION SHALL BE HELD, AND
DYAX AND ASD IRREVOCABLY CONSENT TO ARBITRATE, IN NEW YORK, NY, UNLESS THEY
MUTUALLY AGREE UPON AN ALTERNATIVE LOCATION. THE ARBITRATION SHALL BE CONDUCTED
IN ENGLISH. IN RENDERING THE AWARD THE ARBITRATOR MUST APPLY THE SUBSTANTIVE LAW
OF THE STATE OF DELAWARE (EXCEPT WHERE THAT LAW CONFLICTS WITH THIS CLAUSE);
HOWEVER, THE INTERPRETATION AND ENFORCEMENT OF THIS ARBITRATION PROVISION SHALL
BE GOVERNED BY THE FEDERAL ARBITRATION ACT.  THE ARBITRATOR SHALL RENDER A
WRITTEN OPINION SETTING FORTH FINDINGS OF FACT AND CONCLUSIONS OF LAW WITH THE
REASONS THEREFOR STATED.  UNDER NO CIRCUMSTANCES SHALL THE ARBITRATOR AWARD
DAMAGES IN EXCESS OF OR INCONSISTENT WITH ANY LIMITATIONS OF LIABILITY CONTAINED
IN THIS AGREEMENT.  ANY COURT WITH JURISDICTION SHALL ENFORCE THIS CLAUSE AND
ENTER JUDGMENT ON ANY AWARD.  ASD AND DYAX WILL AGREE UPON, WITHIN [*****] AFTER
THE ARBITRATOR IS SELECTED OR, IF THEY FAIL TO AGREE, THE AAA WILL DESIGN,
PROCEDURES THAT THEY WILL FOLLOW TO ASSURE THAT THE ARBITRATION WILL BE
CONCLUDED AND THE AWARD RENDERED WITHIN NO MORE THAN EIGHT MONTHS FROM SELECTION
OF THE ARBITRATOR.


 


(B)                                 THE ARBITRATION PROCEEDINGS SHALL BE
CONFIDENTIAL, AND NEITHER PARTY SHALL PUBLICIZE THE NATURE OF ANY DISPUTE OR THE
OUTCOME OF ANY MEDIATION OR ARBITRATION PROCEEDINGS EXCEPT TO THE EXTENT
REQUIRED BY LAW, PROVIDED IN SUCH CASE THE PARTY REQUIRED TO MAKE ANY DISCLOSURE
INFORMS THE OTHER PARTY OF SUCH REQUIREMENT TO ALLOW THE OTHER PARTY TO SEEK A

 

20

--------------------------------------------------------------------------------



 


PROTECTIVE ORDER.  THE MEDIATOR OR ARBITRATOR, AS THE CASE MAY BE, SHALL ISSUE
APPROPRIATE PROTECTIVE ORDERS TO SAFEGUARD EACH PARTY’S CONFIDENTIAL
INFORMATION.


 


(C)                                  EACH PARTY HAS THE RIGHT BEFORE OR DURING
THE MEDIATION OR ARBITRATION TO SEEK AND OBTAIN FROM THE APPROPRIATE COURT
PROVISIONAL REMEDIES SUCH AS ATTACHMENT, AN INJUNCTION, REPLEVIN, ETC., TO AVOID
IRREPARABLE HARM, MAINTAIN THE STATUS QUO OR PRESERVE THE SUBJECT MATTER OF THE
ARBITRATION.


 

15.                               Miscellaneous.

 

15.1                           Relationship of Parties.  ASD’s relationship with
Dyax hereunder shall be that of independent contractor, and neither party shall
be considered the agent of, partner of, employee or other member of the
workforce of, or participant in a joint venture with, the other party.  Neither
party shall have authority to bind the other party unless otherwise agreed to in
writing by such parties.

 

15.2                           Notices.  All notices, requests, demands and
other communications required or permitted to be given pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given upon
the date of receipt if delivered by hand, recognized international overnight
courier, confirmed facsimile transmission, or registered or certified mail,
return receipt requested, postage prepaid to the following addresses or
facsimile numbers:

 

If to Dyax:

Dyax Corp.

 

300 Technology Square

 

Cambridge, MA 02139

 

[*****]

 

 

If to ASD:

AmerisourceBergen Specialty Group

 

3101 Gaylord Parkway

 

Frisco, TX 75034

 

[*****]

 

Either party may change its designated address, contact person and facsimile
number by notice to the other party in the manner provided in this Section.

 

15.3                           Assignment.  Neither party may assign its rights
or delegate its obligations under this Agreement without the prior written
consent of the other party, except that either party may assign this Agreement
to any of its Affiliates or to a successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business pertaining to the subject matter of this Agreement, with prompt
written notice to the other party of any such assignment; provided that: (i) if
such assignee is an Affiliate, the assignor shall responsible for and liable
with respect to all assigned obligations and (ii) if such assignee is not an
Affiliate, (A) the assignee assumes the assignor’s obligations under the
Continuing Guaranty and Indemnification Agreement, and (B) the assignee has net
assets as of the end of its most recently completed fiscal year equal to or in
excess of the net assets of the assignor as of the end of its most recently
completed fiscal year, in each case as set forth in the audited balance sheet of
the assignor and assignee, and (iii) in the case of an assignment by Dyax, the
assignee is not a Competitor to ASD.  For the purposes

 

21

--------------------------------------------------------------------------------


 

of this Section 15.3, a “Competitor” means any organization, entity or person
that competes with ASD including but not limited to the following companies and
their affiliated entities: [*****].  Notwithstanding the foregoing, ASD
acknowledges and agrees that Dyax may perform its obligations and exercise its
rights hereunder through a third party logistics provider.

 

15.4                           Force Majeure. Each party’s obligation under this
Agreement will be excused to the extent any delay or nonperformance is caused by
strikes or other labor disturbance, acts of God, war, or other conditions beyond
the reasonable control of that party, but only during the duration of such
condition.

 

15.5                           Amendment and Waiver.  This Agreement may be
amended, supplemented, or otherwise modified only by means of a written
instrument signed by both parties.  Any waiver of any rights or failure to act
in a specific instance shall relate only to such instance and shall not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.  To be valid, any waiver must be in writing.

 

15.6                           Severability.  In the event any provision of this
Agreement should be held invalid, illegal or unenforceable, the remaining
provisions shall not be affected or impaired and the parties shall use all
reasonable efforts to replace the applicable provision with a valid, legal and
enforceable provision which insofar as practical implements the original intent
of such invalid, illegal or unenforceable provision, provided, however, that if
the parties fail to reach such agreement within sixty (60) days, a party whose
rights or obligations are materially adversely affected as a result of a
provision being held invalid, illegal or unenforceable may terminate this
Agreement.

 

15.7                           Headings.  All headings used in this Agreement
are inserted for convenience only and are not intended to affect the meaning or
interpretation of this Agreement or any Article or Section hereof.

 

15.8                           Successors and Assigns.  This Agreement shall be
binding on and shall benefit any and all successors, trustees, permitted assigns
and other successors in interest of the parties.

 

15.9                           Applicable Law; Disclaimer of Puerto Rico Law 75.

 

(a)                                  This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware (excluding the
choice of law provisions thereof).

 

(b)                                 The parties expressly disclaim, to the
fullest extent allowed by Applicable Law, any application of the Puerto Rico
Dealers Act, Law No. 75 of June 1964 (the “Dealers Act”) as amended, and the
parties acknowledge that the Dealers Act shall not apply in the interpretation
or enforcement of any of the rights and obligations of the parties hereto.

 

15.10                     Contract Interpretation.  The parties have jointly
negotiated this Agreement and, thus, neither this Agreement nor any provision
will be interpreted for or against any party on the basis that it or its
attorney drafted the Agreement or the provision at issue.   When this Agreement
requires approval of one or more parties, such approval may not be unreasonably
withheld or delayed.  Words, regardless of the number and gender specifically
used, will be construed to include any other number, singular or plural, and any
gender, masculine, feminine, or neuter, as the context

 

22

--------------------------------------------------------------------------------


 

requires.  “And” includes “or.”  “Or” is disjunctive but not necessarily
exclusive.  “Including” means “including but not limited to.” Unless other
specifically stated, the term “days” means calendar days.

 

15.11                     Entire Agreement; No Reliance.  Each of the parties
agrees and acknowledges that this Agreement, including the Continuing Guaranty
and the attachments referred to herein, (i) constitutes the entire agreement and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, between the parties with
respect to the subject matter of this Agreement, and (ii) is not intended to
confer any rights or remedies, or impose any obligations, on any person other
than the parties hereto.  Each of the parties expressly agrees and acknowledges
that, other than those statements expressly set forth in this Agreement, it is
not relying on any statement, whether oral or written, of any person or entity
with respect to its entry into this Agreement or to the consummation of the
transactions contemplated by this Agreement.

 

15.12                     Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  Facsimile
execution and delivery of this Agreement are legal, valid and binding execution
and delivery for all purposes.

 

[signature page to follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the Effective Date.

 

 

ASD Specialty Healthcare, Inc.

 

Dyax Corp.

 

 

 

 

 

 

 

By:

/s/ Chris B. Myers

 

By:

/s/ Ivana Magovcevic-Liesbisch

 

 

 

 

 

Name:

Chris B. Myers

 

Name:

Ivana Magovcevic-Liesbisch

 

 

 

 

 

Title:

COO

 

Title:

Executive Vice President Corporate
Development and General Counsel

 

 

AmerisourceBergen Specialty Group, Inc., a Delaware corporation, agrees that is
shall be financially responsible for any unsatisfied liabilities of ASD
Specialty Healthcare, Inc. under this Agreement, provided that any defense or
privilege that may be asserted by ASD Specialty Healthcare, Inc. may also be
asserted by AmerisourceBergen Specialty Group, Inc.

 

 

 

AmerisourceBergen Specialty Group, Inc.

 

 

 

 

 

 

 

By:

/s/ Mike Mullen

 

 

 

 

Name:

Mike Mullen

 

 

 

 

Title:

President

 

24

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

EXHIBIT A — Product Description

EXHIBIT B — Service Level Commitments

EXHIBIT C — Chargeback Policies

EXHIBIT D — Consignment

EXHIBIT E — Product Returns Policy

EXHIBIT F — Continuing Guaranty

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

Product Description

 

Product Trade Name:

 

Kalbitor®

Generic Name:

 

ecallantide

NDC Number:

 

47783-101-01

 

Kalbitor is a recombinant protein with high affinity and high specificity for
human plasma kallikrein and is used in the treatment of Hereditary Angioedema
(HAE).

 

Kalbitor is temperature sensitive and must be stored and shipped at 2-8°C
(36-42°F).

 

Kalbitor is packaged in a single carton containing three 1 mL vials and is
administered through three subcutaneous injections.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

Service Level Commitments

 

[*****]

 

27

--------------------------------------------------------------------------------


 

EXHIBIT C

Chargeback Policies

 

[*****]

 

28

--------------------------------------------------------------------------------


 

EXHIBIT D

Consignment

 

[*****]

 

29

--------------------------------------------------------------------------------


 

EXHIBIT E

Product Returns Policy

 

[*****]

 

30

--------------------------------------------------------------------------------


 

EXHIBIT F

Continuing Guaranty

 

[attached hereto]

 

31

--------------------------------------------------------------------------------
